Case 5:20-cv-01216-SHK Document 25 Filed 08/19/21 Page 1 of 2 Page ID #:774




  1   TRACY WILKISON
      Acting United States Attorney
  2   DAVID M. HARRIS
  3   Assistant United States Attorney
      Chief, Civil Division
  4
      CEDINA M. KIM
  5   Assistant United States Attorney
  6
      Senior Litigation Counsel, Civil Division
      PAUL SACHELARI, CSBN 230082
  7   Special Assistant United States Attorney
  8         Social Security Administration
            160 Spear St., Suite 800
  9         San Francisco, CA 94105
 10         Telephone: (510) 970-4853
            Facsimile: (415) 744-0134
 11
            Email: Paul.Sachelari@ssa.gov
 12
 13   Attorneys for Defendant
      KILOLO KIJAKAZI
 14
 15                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 16
                                     EASTERN DIVISION
 17
 18   KAREN MICHELLE AUSTIN,                          )
                                                      )   No. 5:20-cv-01216-SHK
 19          Plaintiff,                               )
 20                                                   )   [PROPOSED]
                     v.                               )   ORDER AWARDING EQUAL
 21
                                                      )   ACCESS TO JUSTICE ACT
 22   KILOLO KIJAKAZI, Acting                         )   ATTORNEY FEES AND
 23
      Commissioner of Social Security,1               )   EXPENSES, PURSUANT TO 28
                                                      )   U.S.C. § 2412(d)
 24          Defendant.                               )
 25                                                   )
 26
 27
 28   1
        Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
      to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
      therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
      continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
      U.S.C. § 405(g).
Case 5:20-cv-01216-SHK Document 25 Filed 08/19/21 Page 2 of 2 Page ID #:775




  1         Based upon the parties’ Stipulation for the Award and Payment of Equal
  2   Access to Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and
  3   expenses in the amount of $5,295.49 as authorized by 28 U.S.C. § 2412, be
  4   awarded subject to the terms of the Stipulation.
  5               8/19/2021
      DATED:
  6                                          HON. SHASHI H. KEWALRAMANI
  7                                          UNITED STATES MAGISTRATE JUDGE
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
